Exhibit 10.2


AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT (“Amendment”) to that certain Employment Agreement, as amended
from time to time (the “Employment Agreement”) entered into as of
______________, by and between Basic Energy Services, Inc. (the “Company”) and
__________________ (the “Executive”) is entered into as of October 24, 2016 (the
“Effective Date”), by and between the Company and the Executive (each, a
“Party,” and collectively, the “Parties”).
    
WHEREAS, the Company will be filing a petition for relief under chapter 11 of
title 11 of the United States Code to implement a restructuring of its balance
sheet (the “Reorganization”);


WHEREAS, the Parties would like to clarify that the consummation of the
restructuring transaction as contemplated by the Plan of Reorganization
(attached as Exhibit A to that certain Restructuring Support Agreement, dated
October 23, 2016) and as may be amended from time to time in accordance with the
terms of such Restructuring Support Agreement, will not itself constitute a
Change in Control or give rise to a Good Reason event (both as defined in the
Employment Agreement); and    


WHEREAS, in connection with the Reorganization, the Company and its creditors
have negotiated the material terms of a management incentive plan (the “MIP”) to
be effective upon the date of the Company’s emergence from the restructuring
transaction contemplated by the Plan of Reorganization and as may be amended
from time to time to time in accordance with the terms of the Restructuring
Support Agreement (the “Reorganization Date), with such material terms as set
forth in the MIP term sheet (the “MIP Term Sheet”) attached as an exhibit to
that certain Restructuring Support Agreement;
 
WHEREAS, in consideration of the Executive’s continuing services to the Company,
the Parties desire to amend the Employment Agreement to provide that if the
Board of Directors of the reorganized Company fails to grant the emergence
awards allocated to the Executive in accordance with MIP Term Sheet on or within
ninety (90) days following the Reorganization Date, such failure will constitute
a Good Reason event under the Employment Agreement; and


WHEREAS, Section 32 of the Employment Agreement permits amendment of the
Employment Agreement by means of a written instrument, signed by both Parties.


NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the Company and Employee agree as follows:


1.Amendment to Employment Agreement. Effective as of the Effective Date:


A.
A new Section 6(d)(8)(G) will be added to the Employment Agreement to read as
follows:



(i)
The failure of the Board of Directors of Basic Energy Services, Inc. to grant
the emergence awards allocated to the Executive in accordance with the MIP Term
Sheet as set forth in Exhibit G to the Restructuring Support Agreement, on or
within ninety (90) days following the Reorganization Date, shall constitute a
“Good Reason” event.



B.
In the last paragraph of Section 6(d)(8), the words “under subparagraphs (A),
(B), (C), (D), or (E) (above)” shall be replaced with the words “under
subparagraphs (A), (B), (C), (D), (E) or (G) (above).”



C.
The following sentence will be added after the last sentence of the last
paragraph in Section 6(d)(8):



(i)
In addition, the consummation of the restructuring transaction as contemplated
by the Plan of Reorganization as may be amended from time to time in accordance
with the terms of the Restructuring Support Agreement, shall not itself give
rise to a “Good Reason” event under subparagraphs (C) or (D) (above).”



D.
A new Section 6(d)(4)(D) will be added to the Employment Agreement to read as
follows:



(i)
Notwithstanding the foregoing as set forth in this Section 6(d)(4), the
consummation of the restructuring transaction as contemplated by the Plan of
Reorganization as may be amended from time to time in accordance with the terms
of such Restructuring Support Agreement, shall not constitute a “Change in
Control” herein.



2.    Definitions. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Employment Agreement.


3.    References. All references in the Employment Agreement to “Agreement” and
any other references of similar effect shall hereinafter refer to the Employment
Agreement as amended by this Amendment.


4.    Remaining Provisions. Except as expressly modified by this Amendment, the
Employment Agreement shall remain in full force and effect. This Amendment
embodies the entire agreement and understanding of the Parties hereto with
respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings, whether oral or written, relating
thereto.


5.    Governing Law. This Amendment is to be interpreted, construed and governed
according to the laws of the State of Texas without regard to conflicts of laws.


6.    Counterparts. The Parties hereto may execute this Amendment in
counterparts, each of which shall be deemed to be an original and all of which
shall together constitute one and the same instrument.


IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Effective
Date.






EXECUTIVE


______________________________
                            






Company


By: ___________________________
Name:    Eric Lannen
Title:    VP, Human Resources







